COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       Julia R. Jensen v. Sharon Garcia

Appellate case number:     01-16-00732-CV

Trial court case number: 2014-39197

Trial court:               295th District Court of Harris County

        The record in this appeal was originally due on October 19, 2016. The clerk’s record was
filed on October 25, 2016, but the reporter’s record has not been filed. On October 26, 2016, the
Clerk of this Court notified appellant that the court reporter responsible for preparing the record in
this appeal had informed the Court that appellant had not (1) requested a reporter’s record or (2)
paid, or made arrangements to pay, for the reporter’s record. See TEX. R. APP. P. 35.3(b). The Clerk
further notified appellant that unless she provided written evidence that she has paid, or made
arrangements to pay, for the reporter’s record, or provided proof that she is entitled to proceed
without payment of costs by November 28, 2016, the Court might consider the appeal without a
reporter’s record. See TEX. R. APP. P. 37.3(c). Appellant failed to respond to the notice.
        Accordingly, the Court will consider and decide those issues or points that do not require
a reporter’s record for a decision. See id. Appellant’s brief is ORDERED to be filed within 30 days
of the date of this order. See TEX. R. APP. P. 38.6(a).
       It is so ORDERED.

Judge’s signature: /s/ Rebeca Huddle
                      Acting individually


Date: December 29, 2016